PER CURIAM:
The claimant seeks $2,494.11 for expenses and personal property which was stolen by juveniles who had escaped from Salem Industrial Home, a facility of the respondent. On November 6, 1986, claimant was hunting. For that reason, he left his automobile keys under a cushion, on the back porch of his home. That evening, as he was preparing to retire, he discovered that his automobile and other items of property were missing. Two weeks following this incident, after claimant had changed the locks on his home, it was broken into again. He alleges that respondent was negligent for permitting the juveniles to escape from the Home.
Claimant described his expenses which included the towing and the storage of his automobile. The automobile was recovered in Huntington, West Virginia. It had been damaged. He also described the missing items, among which were guns, knives, and carpenter tools.
Trooper C.R. Hupp testified that he investigate this incident. Two juveniles escaped from the Salem Industrial Home in Harrison County, entered claimant's home, and stole property. Claimant’s home is approximately two miles southwest of Salem.
The Court cannot concur with the claimant's contention. The damage to claimant's automobile and the theft would not have occurred had the claimant not left the keys in an accessible location outside of his home.
Claim disallowed.